t c summary opinion united_states tax_court linda j bowen petitioner v commissioner of internal revenue respondent docket no 1447-04s filed date linda j bowen pro_se audrey m morris for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority the case arises from petitioner’s election to seek relief from joint_and_several_liability for federal_income_tax for petitioner’s taxable_year under sec_6015 respondent determined that petitioner is not entitled to relief under sec_6015 c or f the issues for decision are whether petitioner is entitled to relief under sec_6015 or c and whether respondent’s determination that petitioner is not entitled to relief under sec_6015 is an abuse_of_discretion background most of the facts are stipulated the stipulated facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in cleburne texas during petitioner was married to mr jerry jorgensen jorgensen petitioner has a college degree and was employed as the manager of a medical office jorgensen is a high school graduate and was employed by g k carlile inc as a serviceman jorgensen started his own business in the business failed and in only an open bank account remained petitioner and jorgensen maintained a joint checking account into which they deposited all their wage income petitioner not only wrote most of the checks drawn on the account but she also reviewed the bank statements and balanced the checkbook petitioner prepared the joint federal_income_tax return for for jorgensen and herself after the return was signed but prior to its filing jorgensen informed petitioner that the return was missing something in a letter to respondent dated date petitioner stated that her husband advised her that an employer-supplied document was missing from the return no copy was available so the return was mailed as it was as she discovered later missing from the return was income paid to jorgensen that was reported on form_1099 petitioners did not file an amended_return to report the omitted income petitioner and jorgensen were divorced on date under the agreed final decree of divorce jorgensen is required to pay child_support and any indebtedness due the internal_revenue_service for their federal income taxes for tax years during their marriage ending with calendar_year neither of these obligations has been satisfied on date respondent sent to petitioner and jorgensen a statutory_notice_of_deficiency for the notice determined that the joint_return filed by petitioner and jorgensen failed to report nonemployee compensation of dollar_figure which after a deduction for self-employment_tax resulted in an income_tax deficiency of dollar_figure no petition for redetermination of the deficiency was filed with the court by petitioner or jorgensen petitioner filed a form_8857 request for innocent spouse relief and separation of liability and equitable relief on date and later she submitted a form 886-a questionnaire for requesting spouse discussion relief from joint_and_several_liability under sec_6015 generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due sec_6013 a spouse may seek relief from joint_and_several_liability under sec_6015 or if eligible may allocate liability under sec_6015 of the item giving rise to the deficiency where an individual elects to have sec_6015 or c apply sec_6015 gives jurisdiction to the court to determine the appropriate relief available to the individual under this section in addition if relief is not available under sec_6015 or c an individual may seek equitable relief under sec_6015 the court has jurisdiction to review for abuse_of_discretion the commissioner’s determination under sec_6015 114_tc_324 114_tc_276 the court’s review is not limited to the commissioner’s administrative record 122_tc_32 except as otherwise provided in sec_6015 the taxpayer bears the burden_of_proof rule a 119_tc_306 affd 101_fedappx_34 6th cir respondent has failed to carry his burden_of_proof with respect to a factual issue necessary to deny petitioner relief under sec_6015 the court therefore grants petitioner relief under sec_6015 and we need not address her claims for relief under sec_6015 and f sec_6015 relief the court has described sec_6015 as functioning to relieve the requesting spouse of liability for the items making up the deficiency that would have been allocable solely to the nonrequesting spouse if the spouses had filed separate tax returns for the taxable_year 117_tc_279 in order to obtain relief under sec_6015 the party seeking relief the requesting spouse must satisfy certain requirements the return for which relief is sought must be a joint_return sec_6015 the requesting spouse must timely file an election for relief sec_6015 and at the time the election is filed the requesting spouse must no longer be married to or must be legally_separated or living apart from the individual with whom the requesting spouse filed the joint_return the nonrequesting spouse sec_6015 petitioner satisfies those requirements relief is available to the requesting spouse only for that portion of the deficiency properly allocable to the nonrequesting spouse sec_6015 d respondent concedes that the deficiency is entirely allocable to jorgensen a requesting spouse meeting the above requirements may still be denied relief under sec_6015 if the commissioner can demonstrate1 that at the time the requesting spouse signed the joint_return she had actual knowledge of any item giving rise to a deficiency or portion thereof that is not allocable to her sec_6015 actual knowledge for purposes of sec_6015 is the actual and clear awareness of the item as distinguished from mere reason to know of the item 282_f3d_326 ndollar_figure 5th cir affg 115_tc_183 sec_1_6015-3 income_tax regs the mere fact that information is available to a taxpayer concerning the source_of_income is insufficient to show actual knowledge of the item of omitted income charlton v 1respondent has both the burden of producing evidence and the risk of nonpersuasion on the issue of actual knowledge sec_1_6015-3 income_tax regs 2the regulation is applicable for elections or requests for relief filed on or after date sec_1_6015-9 income_tax regs commissioner 114_tc_333 rowe v commissioner tcmemo_2001_325 martin v commissioner tcmemo_2000_346 respondent did not call jorgensen to testify respondent failed to prove that at the time petitioner signed the joint_return she had actual knowledge of the omission of the nonemployee income from the return conclusion petitioner is eligible for relief under sec_6015 and respondent has failed to nullify her election by demonstrating that she had actual knowledge of the item giving rise to the deficiency at the time she signed the joint_return respondent erred in denying petitioner relief under sec_6015 petitioner has no liability for the deficiency reviewed and adopted as the report of the small_tax_case division decision will be entered for petitioner
